USDC IN/ND case 3:19-cv-01159-RLM-MGG document 13 filed 08/10/20 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KENNETH B. GOFF,

              Plaintiff,

                    v.                     CAUSE NO. 3:19-CV-1159-RLM-MGG

 BEACON HEALTH, et al.,

              Defendants.

                                OPINION AND ORDER

      Kenneth B. Goff, who is proceeding without the benefit of counsel, filed

this lawsuit when he was a prisoner. In his complaint, he alleges that Beacon

Health and the St. Joseph County Jail failed to provide him with constitutionally

adequate medical care for an infection in his left eye. A filing by an unrepresented

party “is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). The court must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A.

      Mr. Goff alleges that while he was housed at the St. Joseph County Jail,

he pulled out a hair follicle above his left eye. He says he had hair removal cream

called Magic Shave on the top of his head at the time, and when he got into the

shower, the hair removal cream got into the hair follicle. Mr. Goff says that twp
USDC IN/ND case 3:19-cv-01159-RLM-MGG document 13 filed 08/10/20 page 2 of 3


days later. his left eye became irritated, burned, and inflamed to the size of a fifty

cent piece. He asserts he developed a very painful eye infection over the course

of about a week and was unhappy with the medial care he received from the St.

Joseph County staff. Mr. Goff was ultimately taken to the emergency room at

South Bend Memorial Hospital where he underwent testing and received

antibiotics to treat his eye infection.

      Mr. Goff hasn’t stated a federal constitutional claim against the defendants

he has named in this lawsuit. He has sued Beacon Health, the entity that

provides medical care to inmates. Neither an employer nor a supervisor is not

vicariously liable under 42 U.S.C. § 1983 for its subordinates’ or employees’

deprivations of others’ civil rights. Chavez v. Illinois State Police, 251 F.3d 612,

651 (7th Cir. 2001); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir.

2008). Because Mr. Goff’s allegations against Beacon Health appear to be based

only on the alleged poor decisions that its staff made in connection with his care,

he can’t proceed against Beacon Health.

      Mr. Goff has sued the St. Joseph County Jail, but the St. Joseph County

Jail is a building. It is not a suable entity. Smith v. Knox County Jail, 666 F.3d

1037, 1040 (7th Cir. 2012). He can’t proceed against this defendant.

      While the complaint doesn’t state a claim on which relief can be

granted, the    court    will    give     Mr.   Goff   a    chance     to replead his

claims. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23, 1025 (7th Cir.

2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). If he chooses to

do so, the amended complaint, he should explain in his own words what



                                           2
USDC IN/ND case 3:19-cv-01159-RLM-MGG document 13 filed 08/10/20 page 3 of 3


happened, when it happened, where it happened, who was involved, and how he

was personally injured, providing as much detail as possible.

      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner

Complaint Pro Se 14 (INND Rev. 2/20) and send it to Kenneth B. Goff; and

      (2) GRANTS Kenneth B. Goff until September 11, 2020, to file an

amended complaint on that form.

      If Mr. Goff doesn’t respond by that deadline, this case will be dismissed

without further notice pursuant to 28 U.S.C. § 1915A because the current

complaint does not state a claim.

      SO ORDERED on August 10, 2020

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
